Order of compulsory reference reversed and new trial granted before the court, with ten' dollars costs and disbursements to appellants. There is nothing in the pleadings in this mechanic’s lien action to show that the trial will involve along account under the authorities,* and up to the time the order of reference was made there was nothing in the evidence to take the case out of the ordinary procedure in such cases. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.

 See Civ. Prac. Act, § 466; Code Civ. Proc. § 1013.— [Rep.